UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                  Criminal No. 21-0123 (PLF)
                                    )
VITALI GOSSJANKOWSKI,               )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On August 3, 2022, the parties separately filed two status reports informing the

Court that they had been unable to reach a plea agreement and requesting that the Court set a trial

for April 2023. See Government’s Status Report [Dkt. No. 55]; Defendant’s Status Report [Dkt.

No. 56]. The government subsequently filed a motion requesting that the Court enter an order

“excluding time until the trial in this case commences, or alternatively, setting a trial date within

58 days from the disposition of the instant motion.” United States’ Motion for Excludable Delay

Under the Speedy Trial Act or Alternatively, for a Trial Date Within Speedy Trial Act Deadlines

[Dkt. No. 57] at 6. On August 5, 2022, the Court ordered defendant Vitali GossJankowski to

respond to the government’s motion and informed the parties that the earliest it is available for

trial is January 2023. See Memorandum Opinion and Order [Dkt. No. 58] at 3, 2.

               On August 11, 2022, Mr. GossJankowski responded to the government’s motion

for excludable delay. See Response to Government’s Motion for Excludable Delay (“Def.

Resp.”) [Dkt. No. 61]. Mr. GossJankowski states that he “respectfully requests a speedy trial,

and that the Court set motions deadlines for the filing and disposition of pretrial motions (which

would automatically toll time under § 3161(h)(1)(D) from filing through disposition).” Id. at 2.
The government replied to Mr. GossJankowski’s response on August 14, 2022, further opposing

Mr. GossJankowski’s arguments for a speedy trial. See United States’ Reply to Defendant’s

Response to Motion for Excludable Delay Under the Speedy Trial Act or Alternatively, for a

Trial Date Within Speedy Trial Act Deadlines [Dkt. No. 62].

               The Court has carefully considered the parties’ positions and will deny the

government’s motion for excludable delay at this time. Mr. GossJankowski is correct that if he

files pretrial motions, the filing of such motions will “automatically toll time under

§ 3161(h)(1)(D) from filing through disposition.” Def. Resp. at 2; see also 18 U.S.C.

§ 3161(h)(1)(D) (stating that “delay resulting from any pretrial motion, from the filing of the

motion through the conclusion of the hearing on, or other prompt disposition of, such motion”

shall be excluded). The Court will therefore set a trial and a pretrial motions schedule as

requested by Mr. GossJankowski. Accordingly, it is hereby

               ORDERED that the government’s [Dkt. No. 57] Motion for Excludable Delay

Under the Speedy Trial Act or Alternatively, for a Trial Date Within Speedy Trial Act Deadlines

is DENIED without prejudice; it is

               FURTHER ORDERED that jury selection will commence in Courtroom 29 in the

William B. Bryan Annex to the E. Barrett Prettyman Courthouse on January 4, 2023, beginning

at 10:00 a.m. Trial will commence on January 5, 2023 with opening statements and will

continue each weekday at 10:00 a.m. until concluded; and it is

               FURTHER ORDERED that trial will proceed pursuant to the following schedule:




                                                 2
Date                  Description


September 9, 2022     The parties shall file any Rule 12 motions to
                      dismiss, motions for change of venue, and
                      motions to suppress.


September 23, 2022    The parties shall file oppositions to Rule 12
                      motions to dismiss, motions for change of venue,
                      and motions to suppress.


September 30, 2022    The parties shall file replies to Rule 12 motions
                      to dismiss, motions for change of venue, and
                      motions to suppress.


October 13, 2022 at   Status conference via Zoom videoconference.
12:00 p.m.


October 21, 2022      The parties shall file any motions in limine and
                      Daubert motions.


November 4, 2022      The parties shall file oppositions to motions in
                      limine and Daubert motions.


November 11, 2022     The parties shall file replies to motions in limine
                      and Daubert motions.


November 21, 2022     The Court will hear oral argument on all pending
at 10:00 a.m.         motions in Courtroom 29.


December 19, 2022     The parties shall file proposed jury instructions
                      and a jury verdict form.

                      The parties shall exchange proposed case-in-
                      chief exhibits and witness lists.




                                  3
         Date                 Description


         December 23, 2022    Final pretrial conference in Courtroom 29.
         at 10:00 a.m.


         January 4, 2023 at   Jury selection will commence in Courtroom 29.
         10:00 a.m.


         January 5, 2023 at   Trial will commence in Courtroom 29 with
         10:00 a.m.           opening statements, and will continue each
                              weekday at 10:00 a.m. until concluded.


            SO ORDERED.                                             Digitally signed by
                                                                    Paul L. Friedman
                                                                    Date: 2022.08.15
                                                                    12:43:25 -04'00'
                                                     ___________________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge

DATE: August 15, 2022




                                          4